Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00023-CR

                                 Casey Lane DAWSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CR-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 19, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice